NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
TRENNA RASHID,
Petiti0n,er,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Resp0nden,t. '
2011-3110
Petition for review of the Merit Systems Protection
Board in case n0. AT0831100469-I-1.
ON MOTION
ORDER
Trenna Rashid moves for leave to proceed in forma
pauperis
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted The revised official caption is
reflected above

R.ASHID V. OPM
APR 1 3 2011
CC'
S
Date
Trenna Rashid
Jeanne E. Davidson, Esq.
2
FoR THE C0URT
/s/ J an Horbaly
J an Horbaly
Clerk
'FFLED
u.s. count or APPEALs ron
me FsoERA1_ cannon
APR 1 3 2011
lAN.|'DDALY
DLEH£